Citation Nr: 1400588	
Decision Date: 01/08/14    Archive Date: 01/23/14	

DOCKET NO.  10-02 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a special home adaptation grant.

2.  Entitlement to specially adapted housing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran seeks entitlement to an automobile or other conveyance and a special adaptive equipment grant.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for appropriate development.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

The record raises some question as to whether the Veteran currently meets the statutory and regulatory requirements for the benefits he currently seeks.  In that regard, service connection is currently in effect for posttraumatic stress disorder, evaluated as 100 percent disabling; diabetes mellitus with retinopathy, bilateral cataracts, and erectile dysfunction, evaluated as 20 percent disabling; peripheral vascular disease of the right lower extremity, evaluated as 40 percent disabling; peripheral vascular disease of the left lower extremity, evaluated as 40 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; and peripheral neuropathy of the left lower extremity, likewise evaluated as 10 percent disabling.  In addition, the Veteran receives special monthly compensation based on loss of use of a creative organ, as well as additional special monthly compensation on account of posttraumatic stress disorder rated as 100 percent disabling and additional service-connected disabilities independently ratable at 60 percent or more disabling.  

A certificate of eligibility for assistance in acquiring necessary special home adaptations may be issued where a Veteran has a service-connected disorder which is either due to blindness in both eyes with 5/200 visual acuity or less, or which includes the anatomical loss or loss of use of both hands.  In pertinent part, a certificate of eligibility for assistance in acquiring specially adapted housing may be extended to a Veteran who is permanently disabled from one of the following conditions which is the result of injury or disease incurred in or aggravated during active military service: the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; blindness in both eyes, having only light perception, in addition to the anatomical loss or loss of use of one lower extremity; loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or loss or loss of use of one lower extremity together with the loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  

Since the issuance of a May 2012 Supplemental Statement of the Case multiple VA examination reports have been added from examinations conducted in September 2013.  While in February 2013 the Veteran waived regional office consideration of additional evidence submitted at a hearing before the undersigned, that waiver was not submitted in contemplation of the VA examinations conducted seven months later.  Moreover, those examination reports are pertinent to the Veteran's current claims and, absent a specific waiver (which has not been submitted in this case), must be referred to the agency of original jurisdiction for initial review.  See 38 C.F.R. § 20.1304(c)(2013).  Accordingly, initial review of this evidence for adjudication purposes should be undertaken by the AMC/RO to avoid prejudice to the appellant.  

While the September 2013 VA examinations appear, for the most part, to adequately evaluate the Veteran's various service-connected disabilities, findings regarding lower extremity peripheral vascular disease are insufficient to properly evaluate the severity of those disabilities and their impact upon the appellant's claims.  Moreover, based on the examinations of record, it is unclear whether the Veteran currently experiences foot drop of one or both feet, and if so, whether that "foot drop" might be contributory to a "loss of use" of one or both extremities.  Under the circumstances, further development of the evidence must be undertaken prior to a final adjudication of the Veteran's claims.  

Accordingly, in light of the aforementioned, the case is REMANDED to the AMC/RO for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records dating since December 2012 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded VA cardiovascular and neurological examinations in order to accurately determine the current severity of his multiple service-connected lower extremity disorders.  The Veteran is to be notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the neurological examination, the examiner must specifically opine as to whether the Veteran currently experiences foot drop of one or both feet, and if so, whether that foot drop is at least as likely as not attributable to either or both peripheral vascular disease and/or peripheral neuropathy as opposed to any nonservice-connected lower extremity disability.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  In addition, the examiners must specify in their reports that the claims file, as well as all pertinent Virtual VA and Veterans Benefits Management System records have been reviewed.  

3.  The AMC/RO should then review the aforementioned examination reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures.  

4.  The AMC/RO should then readjudicate the Veteran's claims for a special home adaptation grant and specially adapted housing.  This adjudication should specifically consider any and all evidence submitted and/or added to the Veteran's file since the May 2012 Supplemental Statement of the Case.  This includes any and all reports of VA examinations for compensation purposes conducted in September 2013 and thereafter, whether located in the Veteran's claims folder, or in his Virtual VA or Veterans Benefits Management System electronic files.  Should any benefit sought on appeal remain denied, the Veteran and his representative must be provided with an additional Supplemental Statement of the Case which contains notice of all relevant action taken on the claims for benefits since May 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



